United States Court of Appeals
                      For the First Circuit
Nos. 10-1434
     11-1416
     12-1538
     12-1711


                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

  SONIA N. FLORES-RIVERA, a/k/a Mimi; SANDRA I. FLORES-RIVERA,
  a/k/a Sandy; CARLOS OMAR BERMÚDEZ-TORRES, a/k/a Omar Moreno-
Espada; CRUZ ROBERTO RAMOS-GONZÁLEZ, a/k/a La R, a/k/a El Gordo,
      a/k/a El Galán, a/k/a Robert Belleza, a/k/a Crucito,

                     Defendants, Appellants.


                           ERRATA SHEET

     The opinion of this Court issued on May 22, 2015, is amended
as follows:

     On page 7, line 11, "and Sonia" is deleted.

     On page 7, line 12, "them" is deleted and replaced with "her"

     The sentence beginning on page 43, line 5, is modified to
read as follows: Delgado also testified that Sonia tallied drug
proceeds, that he saw her take money from another conspirator, and
that she would then "stash" the money until another member of the
conspiracy retrieved it.

     On page 51, line 18, the phrase "Xiomara, Delgado, and Andy's"
is replaced by the phrase "Xiomara and Delgado's"

     On page 61, lines 13 and 14, "all four" is deleted and
replaced by "those"